Citation Nr: 0425393	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  98-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1949 through October 1952 and from 
November 1952 through October 1979.  His numerous awards and 
decorations included the Soldier's Medal; seven awards of the 
Bronze Star Medal, three with "V" device; the Purple Heart 
Medal; and the Master Parachute Badge.

In August 2002, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of entitlement to service connection for 
sinusitis.  The veteran disagreed with that decision and 
filed a timely appeal with the United States Court of Appeals 
for Veterans Claims (Court).  

On December 3, 2003, the Court vacated the Board's decision 
and remanded the case to the Board for readjudication.  

The appeal is now REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also informed the 
veteran of what evidence and information VA would obtain for 
him and explained what information and evidence the veteran 
would need to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  

In its December 2003 decision, the Court stated that the 
Board's decision did not present sufficient reasons and bases 
to support its conclusion that the VA had provided adequate 
notice of the information and evidence necessary to 
substantiate the veteran's claim pursuant to 38 U.S.C.A. 
§ 5103(a) as amended by the VCAA.  Quartuccio.  The Court 
noted, however, that it would not, at that time, address the 
other arguments and issues raised by the veteran.

The veteran's medical records show that he was treated on 
many occasions in service for sore throats.  The various 
diagnoses included tonsillitis, an upper respiratory 
infection, laryngitis, and strep throat.  

In January 1968, the veteran was admitted to the hospital for 
the treatment of a shell fragment wound of the right eye.  
Later that month, he was transferred to Fitzsimons General 
Hospital in Denver, Colorado.  During his course in the 
hospital, X-rays of both orbits showed air fluid levels in 
both maxillary sinuses.  In February 1968, an ear, nose, and 
throat consultation noted the presence of bilateral sinusitis 
and antibiotics were prescribed.

In October 2000, the veteran was examined by the VA to 
determine whether he had chronic sinusitis.  The diagnosis 
was frontal sinusitis which was confirmed by X-ray findings.  
Although she reviewed the claims file, the examiner was 
unable to say whether the veteran's sinusitis was chronic in 
nature.  Moreover, the claims file did not contain the actual 
X-rays which had confirmed the presence of maxillary 
sinusitis in service in February 1968.  

In light of the foregoing, this case is remanded for the 
following actions:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions have been 
performed:  (1) inform the veteran of the 
information and evidence not of record 
that is necessary to substantiate each of 
his specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence that he is 
expected to provide; and (4) request or 
tell the veteran to provide any evidence 
in his possession that pertains to any of 
his claims, or something to the effect 
that the veteran should give the VA 
everything it has pertaining to his 
claims.

2.  Through official channels, such as 
the National Personnel Records Center 
(NPRC), request the actual X-rays taken 
at Fitzsimons General Hospital in 
February 1968, which showed the veteran's 
maxillary sinusitis.  

3.  When the actions in paragraph 2 have 
been completed, schedule the veteran for 
a respiratory examination to determine 
the nature, etiology, and extent of any 
respiratory disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  If sinusitis is 
found, the examiner must render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
disability is the result of any event in 
service, including, but not limited to, 
the sinusitis in service in February 
1968.  The rationale for all opinions 
must be set forth in writing.

4.  When all of the requested actions 
have been completed, undertake any other 
indicated development, such as the 
scheduling of any necessary VA 
examinations, and then readjudicate the 
issue of entitlement to service 
connection for sinusitis.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case must be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on that issue.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




